DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 40, 51, 56 are objected to because of the following informalities:
In claim 40, " a retaining unit can be provided and is configured as a centering unit, so that the Inspection" in line 3, should be changed to – a retaining unit 



In claim 56, " at least one geometric characteristic of the packaging can be recorded by measurement, preferably by a mobile communication device, preferably by image detection, and can be inspected" in line 3-5, should be changed to – at least one geometric characteristic of the packaging 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retaining unit, preferably a positioning unit, is possible to attach the inspection device to the packaging” in claim 37; “a retaining unit can be claim 40; “an inspection unit for evaluating the detection in order to determine the characteristic of
the food to be inspected” in claim 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 30, 32-36 and 41-58 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al (US 9316554 B1)(hereinafter Eastman)[cited in the IDs filed by the applicant] in view of Schiefer et al. (US 20160011740 A1) (herein after Schiefer).

As to claims 30, 32-36 and 41-58, Eastman discloses and shows in figs. 2-4, an inspection device for inspection, comprising a detection arrangement (50, 70, 80, 81) for detecting at least one parameter (partial pressure of oxygen) in a food in a package [col. 5, lines 42-53][col. 6, lines 30-40], wherein the parameter is a gas content of the food in the package [col. 5, lines 4-7], wherein, the inspection device is configured as a handheld device [col. 6, lines 49-53][see claim 11-12 and 15].
The inspection device wherein, the at least one parameter further includes a pressure or a temperature at the food [col. 6, lines-47-55].
The inspection device according to claim 30, wherein, the detection arrangement comprises a transmitter unit for transmitting a measuring effect and a receiver unit for 
The inspection device wherein, a positioning structure is provided in order to perform an external positioning of the detection arrangement on the package [col.7, lines 18-30]. 
The inspection device wherein, a positioning structure is provided for at least partially arranging the package with the food in an arrangement area as a measuring area, wherein a transmitting unit and a receiving unit of the detection arrangement are aligned with the measuring area by the positioning structure [col.7, lines 18-30]. 
The inspection device according to claim 30, wherein, a communication device is provided for performing a, e.g. at least wireless, data communication with a mobile communication device or a central data processing system in order to transmit a result of the detection via the data communication [col.7, lines 10-15].
The inspection device wherein, the transmitting unit is aligned with the receiving unit and an arrangement region in such a way that a measuring effect first reaches the arrangement region and then the receiving unit in order to detect a change in the measuring effect caused by the food [col. 6, lines 30-41][col. 7, lines 28-33].
The inspection device wherein a display device is provided for displaying a multi-stage inspection result [col. 7, lines 10-15].

The system wherein, the inspection unit is part of the inspection device, so that the inspection is performed by the inspection device [col. 7, lines 8-15].
The system wherein, the optional use of a mobile communication device is provided which comprises the inspection unit in order to perform the inspection separately from the inspection device [col. 7, lines 8-15, 53-60].

Eastman discloses all the features of the claimed invention except the limitation such as: “non-destructive pressure and temperature measurement.
The inspection device wherein, an energy storage device, preferably an accumulator, is provided for portable operation of the inspection device for mobile energy supply. 
The inspection device wherein, the detection arrangement comprises an optical temperature sensor for detecting a temperature at the food in the package”.
However, Schiefer from the same field of endeavor discloses an inspection device for inspection, for non-destructive pressure and temperature measurement [¶0030, 0038]; an energy storage device, preferably an accumulator, is provided for portable operation of the inspection device for mobile energy supply [¶0030]; the detection arrangement comprises an optical temperature sensor for detecting a temperature at the food in the package [¶0041].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the .



Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of in Schiefer et al and further in view of Perazzo et al. (US 20170028130 A1) (herein after Perazzo).
As to claims 37-40, Eastman when modified by Schiefer discloses all the features of the claimed invention except the limitation such as: “The inspection device wherein, a retaining unit, preferably a positioning unit, is possible to attach the inspection device to the packaging. 
The inspection device wherein, a retaining unit is possible, which is configured as a closure gripper for torque measurement in order to be attached to a bottle closure of the packaging configured as a bottle. 
The inspection device wherein, there is the possibility that a retaining unit is configured for adaptation to a head space of a package configured as a bottle, preferably in order to attach the inspection device concentrically to a bottle closure. 

However, Perazzo from the same field of endeavor discloses a retaining unit, preferably a positioning unit, is possible to attach the inspection device to the packaging [¶0099]; which is configured as a closure gripper for torque measurement in order to be attached to a bottle closure of the packaging configured as a bottle [¶0032, 0096, 0099]; wherein, there is the possibility that a retaining unit is configured for adaptation to a head space of a package configured as a bottle, preferably in order to attach the inspection device concentrically to a bottle closure [¶0089, 0093]; the retaining unit can be provided and is configured as a centering unit, so that the Inspection device instrument is centered on the packaging in a measuring position by the retaining unit [¶0091, 0093, 0172].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Eastman when modified by Schiefer such that the retaining unit, preferably the positioning unit, is possible to attach the inspection device to the packaging, the retaining unit is possible, which is configured as a closure gripper for torque measurement in order to be attached to a bottle closure of the packaging configured as a bottle. 

The inspection device wherein, a retaining unit can be provided and is configured as a centering unit, so that the Inspection device instrument is centered on the packaging in a measuring position by the retaining unit as taught by Perazzo, for the advantages such as: to be reliably constructed so as to minimize downtime, quickly take and fill orders, be easy to clean and capable of maintaining an environment free from cross contamination.

Conclusion
	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886